PER CURIAM:
Marianne Sawieki appeals the district court’s order granting summary judgment for Morgan State University and dismissing her claims of employment discrimination. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Sawicki v. Morgan State Univ., No. CA-03-1600-1-WMN (D.Md. Aug. 2, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED